Citation Nr: 0213863	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-05 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a temporary total rating based on a period of 
VA hospitalization from May to June 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1954 to April 1959 
and from May 1959 to June 1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2000 RO rating decision that denied a total 
rating based on the veteran's VA hospitalization from May to 
June 1999.


FINDINGS OF FACT

1.  The veteran's VA hospitalization from May to June 1999 
was primarily for treatment of right occipital and right 
parietal stroke.

2.  The veteran's VA hospitalization from May 18 to June 6, 
1999, was not for a period in excess of 21 days and his 
service-connected migraine headaches did not require 
treatment.


CONCLUSION OF LAW

The criteria for a temporary total rating on account of VA 
hospitalization from May to June 1999 for observation or 
treatment of a service connected disability are not met.  
38 C.F.R. § 4.29 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for a total rating based on VA 
hospitalization from May to June 1999, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  During a 
September 2001 hearing, an RO hearing officer determined that 
all outstanding records were VA records and informed the 
veteran that VA would obtain them.  This was done, as 
described below.  In a January 2002 letter, the RO notified 
the veteran of his right to submit additional evidence and 
offered to assist him in obtaining any relevant evidence.  

Because the case has already been fully developed, the Board 
sees no useful purpose in delaying consideration of the 
veteran's claim to issue a formal document notifying him of 
what evidence he must supply and what evidence VA will obtain 
for him.  All relevant evidence has already been obtained and 
it does not show that his claim has legal merit.  66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)(3)).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from August 1954 to April 1959 
and from May 1959 to June 1960.

A review of the record shows that service connection is in 
effect for migraine headaches, rated 30 percent.  The record 
does not show that service connection has been granted for 
any other disorder.

VA medical reports show that the veteran was hospitalized 
from May to June 1999.  The report of his hospital admission 
on May 18 shows he had complaints of headaches associated 
with blurred vision for 2 days.  The diagnostic impressions 
were left homonymous hemianopia with possible stroke.  The 
records show that he was discharged on June 6, but that the 
hospital was unable to locate the discharge records.  The 
available records were sent to the RO and included in the 
veteran's claims folder.

Clinical records of the veteran's treatment during his VA 
hospitalization from May to June 1999 reveal that he 
underwent various studies.  A report of MRI (magnetic 
resonance imaging) scan of the brain on May 19 notes a 
clinical history of right occipital and right parietal 
stroke.  The impressions were acute infarct involving the 
medial occipital lobe on the right along the posterior 
cerebral artery distribution, mild diffuse brain volume loss 
with encephalomalacia involving the right parietal region and 
chronic ischemic changes with lacunar infarcts involving the 
left external capsule and coronal radiate as well as the 
pons, and normal cervical and intracranial MRA.

A VA CT (computed tomography) scan of the head on May 19 
notes a clinical history of left homonymous hemianopia-new 
NIDDM (non-insulin-dependent diabetes mellitus) HTN 
(hypertension) rule out stroke.  The impressions were acute 
infarct involving the medial right occipital lobe, diffuse 
mild brain volume loss with encephalomalacia along the right 
parietal lobe and lacunar infarct involving the corona 
radiata of the left front lobe, and lacunar infarct involving 
the external capsule on the left that was new when compared 
to a prior study.

The clinical records of the veteran's VA hospitalization from 
May to June 1999 do not show any significant treatment of 
migraine headaches.

The veteran testified at a hearing in September 2001.  His 
testimony was to the effect that he was treated for his 
service-connected disability during VA hospitalization from 
May to June 1999.

B.  Legal Analysis

A total disability rating, 100 percent, will be assigned 
without regard to the provisions of the rating schedule when 
it is established that a service-connected disability has 
required hospital treatment in a VA or an approved hospital 
for a period in excess of 21 days or hospital observation at 
VA expense for a service-connected disability for a period in 
excess of 21 days.  Notwithstanding that a hospital admission 
was for disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  38 C.F.R. § 4.29.

The record indicates that the veteran was hospitalized by VA 
from May 18 to June 6, 1999, or a period of 20 days.  This 
hospitalization does not meet the criteria of 38 C.F.R. 
§ 4.29 of hospitalization for a period in excess of 21 days.  
Therefore, VA is prohibited from granting the requested 
benefit.  The veteran's claim has no legal merit and it must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The evidence indicates that the record of the veteran's 
hospital discharge on June 6, 1999, is unavailable.  If the 
veteran's VA hospitalization from May to June 1999, had been 
for a period in excess of 21 days, he still would not be 
entitled to a total rating under 38 C.F.R. § 4.29 because the 
records of that hospitalization show that he was treated 
primarily for right occipital and right parietal stroke, a 
non-service-connected disability.  The veteran testified to 
the effect that he was treated for his service-connected 
disability during this hospitalization, but the clinical 
records of that hospitalization do not show any significant 
treatment for the service-connected migraine headaches.  
Hence, the preponderance of the evidence is also against the 
claim for a total rating for based on the May to June 1999 VA 
hospitalization, and the claim is denied on the merits as 
well as having no legal basis.  The benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

A temporary total rating based on the veteran's VA 
hospitalization from May to June 1999 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

